Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Casey Lynn Jordan appeals the district court’s order granting summary judgment to Allstate Insurance Company on her claims alleging bad faith refusal to pay, bad faith handling/adjusting her claim, and breach of contract. We have reviewed the record included on appeal, as well as the parties’ briefs, and we find no reversible error. Accordingly, we affirm for the rear sons stated by the district court. Jordan v. Allstate Ins. Co., No. 4:14-cv-03007-RBH, 2016 WL 4367080 (D.S.C. Aug. 16, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED